Per Curiam.
Judgment for Plaintiff. Defendant took writ of error.
In an action to recover for breach of contract it is alleged that a check was delivered to plaintiff by the defen*217clant, which cheek is set out in full in the declaration and shows an endorsement thereon making' -it payable to the order of the plaintiff “in accordance with bid of U. S. Trust Co. for Alachua School Bonds” and it is not alleged what were the terms of the bid or that facts existed which made the check payable or forfeitable “in accordance with the bid.” The demurrer to the declaration should have been sustained'. The proofs are inadequate to sustain the judgment.
Reversed.
Taylor, C. J., and Whitfield, Ellis, Browne and West, J. J., concur.